Title: To George Washington from Bartholomew Dandridge, Jr., 8 April 1797
From: Dandridge, Bartholomew Jr.
To: Washington, George



My dear Sir,
Philad[elphi]a 8 April 1797

The Letter which you were pleased to write to me of the 3d inst. was not put into my hands ’till late on thursday evening, which prevented my answering it on friday morng as by some new arrangement the Mail for Alexa. is closed at ½ past 7 in the morning.
The Lustre was taken down, well packed, and (with the Boat awning, Sail, &ca) put on board the Tryal, Capt. Hand, who sailed early on Monday last. As the lustre was gone, I have not mentioned it to Mrs Morris. I have enquired of James relative to the Grate. He asserts that he gave the Key into Mr Kitt’s hands, which is all that can be learnt relative to it. If this was really the case I think it probable it will be found in some of the boxes which were sent round. James say’s that brick dust finely powdered is what he used for cleaning the Grate, it must be put on a piece of soft sheep skin leather & rubbed regularly every day.
In the moment of my departure I pray you my dr Sir, to accept,& to be assured of unfeigned gratitude for the various testimonies of generous approbation which you have manifested towards me in many instances, & particularly for those which you have lately afforded. I shall always recollect them with lively sensibility. Today the ship in which Mr Murray goes will leave Philada & tomorrow morning we follow, & go on board at New Castle. Be pleased to remember me to my Aunt in terms of sincere affection & accept with her my thanks for your good wishes of a pleasant passage; being with prayers for your health & happiness & with real respect & attachment my d. Sir, Yr obliged hble Servt

B. Dandridge


P.S. 11 o’Clock P.M.
About 2 o’Clock your letter of the 5th was put into my hands, & I candidly declare it has not been possible for me to make any

enquiries relative to a steward for you. It has rained incessently all day, & I have scarcely had time to dine. We embark tomorrow morning nevertheless. I have seen John, & he says that the servants saddles were brot from Mount Vernon last summer, all that were here, were sent round. B.D.

